Reasons for Allowance
1.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to using a handheld device to recreate a human pose or align an object in an augmented reality or virtual reality environment. The closet prior art, Bang (US 2009/0322763), discloses using a plurality of sensors placed on a body or object to generate and track a corresponding virtual body or object. Data from the various sensors is collected to generate a virtual skeleton, which is then moved responsive to tracked movement of the sensors in the real world, as assisted by various movement models and calculations. However, Bang fails to disclose positioning a single mobile device at multiple physical points in sequence and obtaining position/alignment data at those physical points in sequence. The closet prior art, Barrera (US 2017/0136296), discloses positioning a single mobile device at multiple physical points near multiple physical sensors such that those physical points and physical sensors can be registered for later tracking via a camera or other tracking system. However, Barrera fails to disclose uses the registration data to instantiate a displayed pose or object in virtual space. The combination of Bang and Barrera does not disclose positioning a single mobile device at multiple physical points in sequence and obtaining position/alignment data at those physical points in sequence. This position/alignment data, obtained from the single mobile device rather than multiple sensors, is then used to spawn a properly positioned/aligned recreation of a body or object in virtual space, which is displayed in the context of this virtual space.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691